DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-9, 11-13 and 21-24 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claim 1, the claim pertains to a method of establishing a shortcut command phrase for causing the automated assistant to perform a plurality of actions and to perform the plurality of actions when the shortcut command is spoken, as established by the user. The claim limitation pertaining to “receiving, in response to the prompt being provided from the automated assistant application, a user input that identifies a first slot value for the first slot of the particular action and that requests future inquiring for the second slot of the particular action” is not explicitly taught by the prior art of record. Lee discloses a method for recognizing a user speech to acquire a voice command and searching for a shortcut instruction that corresponds to the voice command. Further, the method includes executing a plurality of control instructions based on a control process of the shortcut instruction. However, Lee fails to teach that the automated assistant application performs a particular action of the multiple actions using a slot value and, thus, also fails to disclose specifically “receiving, in response to the prompt being provided from the automated assistant application, a user input that identifies a first slot value for the first slot of the particular action and that requests future inquiring for the second slot of the particular action”. Gruber is combined with Lee to teach the use of slot values. Gruber teaches that the digital assistant selectively provides information related to a domain (slot value) of information in response to natural language requests from the user (Gruber; p. 1079). Gruber uses domains similar to slot values to classify the information from the user’s queries and, thus, provide more efficient access to information when responding to the user queries. However, Gruber fails to specifically disclose that the user “requests future inquiring for the second slot of the particular action”. For these reasons, the cited prior art of Lee and Gruber, alone or in combination do not fairly teach the claimed combination of features. Therefore, claims 1-6 and 21-23 are deemed allowable over the cited prior art.
	As per independent claim 7, the claim pertains to a system which is similar to claim 1, and therefore is deemed allowable for the same reasons. Therefore, claims 7-9 and 11-13 are deemed allowable over the cited prior art.

	As per independent claim 24, the claim pertains to a method which is similar to claim 1, and therefore is deemed allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Heide (US PG Pub 20160118048) discloses receiving a first voice command providing instructions for performing a particular task and a second voice command providing additional instructions for performing the same task. The voice command shortcut may be used in place of the first and second voice commands, which are typically submitted in response to system prompts. The availability of a voice command shortcut is determined based on the first and second voice commands. If a voice command shortcut is available, an audible and/or visual notification may be provided to inform the user of the available voice command shortcut (Heide; Abstract).
	Padawer (US PG Pub 20020115476) discloses a shortcut system that includes a display, an operating system, a shortcut data store, and one or more applications, including a shortcut application used to create shortcuts and edit shortcut information contained in the shortcut data store. The shortcut data store contains target information associated with applications of various types, indexed by a shortcut tag. When a new application is installed in the mobile electronic device, the user can add shortcut information associated with the new application to the shortcut data store. The target information can define content associated with an application. When a shortcut to content is executed, the associated application is launched and begins operating on the content data. Further, the shortcuts can be created with different types of tags (Padawer; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHEMOND DORVIL whose telephone number is (571)272-7602.  The examiner can normally be reached on 8:30 - 5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658